Motion for Rehearing Granted, Memorandum Opinion filed February 6, 2014
Withdrawn, Appeal Reinstated, and Order filed March 6, 2014.




                                    In The

                   Fourteenth Court of Appeals

                            NO. 14-13-01031-CR

                FREDYS ALBERTO CERRITOS, Appellant
                                      V.

                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 262nd District Court
                          Harris County, Texas
                      Trial Court Cause No. 1243158

                                 ORDER


      On February 6, 2014, this Court issued an opinion dismissing this appeal.
On February 21, 2014, appellant filed a motion for rehearing. The motion is
granted.
      This Court’s opinion filed February 6, 2014, is withdrawn, and our judgment
of that date is vacated. The appeal is ordered reinstated.



                                       PER CURIAM




                                          2